Peremptory mandamus order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with fifty dollars costs. The petition is insufficient for the reason that the source of petitioner’s information and the grounds of his belief are not set forth. Further, all except the formal allegations are denied in the answering affidavits, and the *603corporation has alleged facts which, if true, constitute bad faith on the part of the petitioner. These facts are undenied. Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ., concur.